Citation Nr: 9916226	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently has the following nonservice-
connected disability evaluations: 20 percent for diabetes 
mellitus, 20 percent for varicose veins of the right leg, 20 
percent for bilateral cataracts and diabetic retinopathy with 
visual field deficit; 10 percent for degenerative joint 
disease of the left knee; 10 percent for degenerative joint 
disease of the right knee; 10 percent for diabetic neuropathy 
of the left lower extremity, and 10 percent for diabetic 
neuropathy of the right lower extremity.  His combined 
nonservice-connected disability evaluation is 70 percent.

3.  The veteran is not blind as defined by VA regulations, is 
not a patient in a nursing home, does not require the use of 
special prosthetic or orthopedic appliances, and is not 
bedridden; and the objective evidence does not indicate that 
the veteran is currently unable to dress and feed himself, to 
attend to the wants of nature, and to keep himself ordinarily 
clean and presentable, or that he requires care or assistance 
on a regular basis to protect him from the hazards or dangers 
incident to his daily environment.

4.  The veteran has no disability that warrants a 100 percent 
schedular evaluation, nor is he housebound by reason of his 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A.      §§ 1502, 
1521, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.351, 
3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
special monthly pension is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The Board notes that the veteran 
requested to appear and present testimony at a hearing before 
a Member of the Board sitting at the RO.  The veteran was 
notified that a hearing had been scheduled, but he failed to 
report.  The Board will therefore proceed with appellate 
review at this time.  See 38 C.F.R. § 20.704(e) (1998).

The veteran's disabilities are all nonservice-connected in 
origin.  They include 
diabetes mellitus, varicose veins of the right leg, and 
bilateral cataracts and diabetic retinopathy with visual 
field deficit, each rated as 20 percent disabling; as well as 
degenerative joint disease of the left knee, degenerative 
joint disease of the right knee; diabetic neuropathy of the 
left lower extremity, and diabetic neuropathy of the right 
lower extremity, each rated as 10 percent disabling.  The 
veteran's combined disability evaluation is 70 percent.  See 
38 C.F.R. § 4.25 (1998).  In January 1997, the RO found him 
to be permanently and totally disabled as a result of his 
nonservice-connected disabilities.  The veteran now claims 
that the foregoing disabilities are severe enough in the 
aggregate to warrant special monthly pension.  He contends 
that his disabilities severely limit his ability to ambulate 
and to care for himself without assistance.

Increased pension benefits are payable to a veteran who needs 
the regular aid and attendance of another.  See 38 U.S.C.A. § 
1521(d); 38 C.F.R. § 3.351(a)(1).  The criteria for 
establishing the need for regular aid and attendance requires 
that the veteran: (1) Be blind or so nearly blind as to have 
corrected visual acuity of 4/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  Under the provisions of the latter, a factual 
need for aid and attendance exists if a veteran is unable to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable, is unable to feed himself or to attend to 
the wants of nature, or is unable to protect himself from the 
hazards and dangers incident to his daily environment.  In 
addition, an individual who is bedridden (as that term is 
defined by regulation) meets the criteria for aid and 
attendance.  Id.

The evidence of record does not indicate that the veteran 
meets either of the first two criteria.  First, there is no 
evidence that the veteran is a patient in a nursing home 
because of mental or physical incapacity.  The veteran stated 
in his December 1997 notice of disagreement that he lived in 
a senior citizens home, and a June 1998 VA examination report 
includes his statement that he lived with his sister.  In 
addition, a VA eye examination report dated in May 1998 
showed corrected visual acuity in the left eye to be 20/50+ 
at far and 20/25 at near, while corrected visual acuity in 
the right eye was 20/50 at far and 20/40 at near.  There was 
some contraction in the visual fields to less than 50 degrees 
in the left eye and to slightly above 50 degrees in the right 
eye.  Thus, the veteran's visual acuity is not severe enough 
to meet the requirements under C.F.R. § 3.352(a).

The question remains, however, as to whether the veteran's 
disabilities entitle him to special monthly pension based 
upon aid and attendance as a factual matter.  The record 
indicates otherwise.  The Board considered a report from a VA 
Attendance/Housebound examination performed in April 1997.  
The veteran arrived to the examination by himself, but 
reported that he had difficulty getting into the car.  He 
disclosed that he felt nervous driving but that he had a 
long-term friend who would drive him around.  The examiner 
commented that the veteran was not blind or permanently 
bedridden.  The veteran complained of pain in both arms, mild 
discomfort in his chest, and instability of the left knee.  
He indicated that he had fallen approximately six times since 
January 1997.  As a result, he developed a fear of falling 
down and of driving an automobile.  The veteran's typical day 
included getting up at 5:30 A.M. and showering, making 
breakfast at 9:00 A.M., watching television during the day, 
and going to bed at 10:00 P.M.  He said he would leave his 
house every other day when a friend would take him to the 
store or other places.  He also would get his check, cash it 
and pay his bills on his own.  

Examination revealed the veteran's posture to be normal and 
his gait to be broad-based and slow.  He was able to rise 
from his chair, walk across the room, and make a quick turn 
before returning to the chair.  He walked slow but did not 
report dizziness.  The right lower extremity showed evidence 
of varicose veins, stasis dermatitis with brown pigmentation 
in the lower half of the leg, but no ulceration was present.  
The left lower extremity was normal.  Peripheral pulses at 
the dorsal pedis and posterior tibial were 1+ bilaterally.  
Neurological examination was normal.  Sensory examination was 
within normal limits except for some decreased touch and pain 
sensation below the right knee.  Reflexes of the lower 
extremities were negative.  The joints of the upper and lower 
extremities were all within normal limits with full range of 
motion.  Although the veteran reported instability of the 
left knee, examination showed normal range of movements with 
no anatomical defects.  The examiner therefore concluded that 
the buckling was mostly functional.  It was noted that the 
veteran was able to feed himself, dress himself, bath and 
shave himself, and attend to his toileting needs without 
assistance.  The veteran also was able to walk by himself, 
with no evidence of any atrophy, weakness, incoordination, or 
limitation of motion of either lower extremity.  X-rays of 
the left knee showed degenerative joint disease.  X-rays of 
the chest showed no cardiopulmonary process, and an 
electrocardiogram (EKG) showed a normal sinus rhythm.  Based 
on these findings, the diagnoses were diabetes mellitus and 
left knee instability during walking. 

In June 1998, the veteran was afforded various specialty 
examinations to determine whether he required the regular aid 
and attendance of another.  An examination report pertaining 
to varicose veins included the veteran's complaints of pain 
in his right lower extremity.  The veteran said he was 
retired and able to do all regular household duties and other 
normal activities without significant impairment.  He 
reported that pain developed in his right leg after walking 
one block.  Examination showed the right leg to be swollen, 
as circumference measured 18 inches for the right calve and 
15 inches for the left calf.  The right leg showed evidence 
of visible varicose veins, stasis pigmentation (brown 
discoloration), 1+ intermittent edema, but no ulceration.  
There was no evidence of varicose veins in the left leg.  A 
venous and arterial duplex scan showed normal flow.

During an examination for diabetes mellitus, the veteran 
complained of tingling and numbness in both legs.  There was 
no restriction of activity, and the veteran was not aware of 
any visual problems.  On examination, the veteran was able to 
stand on his heels and toes but was unable to walk in either 
position.  Coordination was noted to be good.  Motor system 
was normal in all extremities.  Sensory examination revealed 
a definite decrease in sensation to pain and touch in both 
lower extremities, with a decreased vibration sensation in 
both feet.  The examiner noted that the veteran's diabetes 
mellitus was not controlled and that the veteran had 
peripheral neuropathy.

During an orthopedic examination, the veteran reported that 
his left knee was productive of unbearable pain, stiffness, 
weakness, and fatigability.  He also reported that he had 
recently torn the cartilage of the right knee after falling 
on stairs.  He related that he would use two canes to 
ambulate when pain became severe.  There was no history of 
surgery, dislocation or subluxation.  He reported that his 
left knee had buckled in the past, causing him to fall 
several times.  He indicated this had caused him to develop a 
fear of falling and driving an automobile, which limited his 
daily activities of living.  He said he was able to walk one 
block before having to stop due to pain in his knee joints, 
as well as pain in his right lower extremity due to varicose 
veins.  Examination of the left knee showed no tenderness, 
swelling, or effusion, but some crepitus was present.  
Although gait was normal, he walked slowly with broad-based 
steps.  Range of motion testing showed flexion from zero to 
110 degrees, with pain at 80 degrees.  Examination of the 
right knee showed diffuse tenderness with flexion from zero 
to 45 degrees.  The diagnosis was degenerative joint disease 
of both knee joints.  

The Board reviewed other specialty examination reports dated 
in June 1998 which showed no significant findings pertaining 
to the liver, the muscles, the genitourinary system, and the 
cardiovascular system.  In fact, no diagnosis with regard to 
any of these functions was rendered.  Furthermore, 
examination of the skin showed seborrheic keratosis, which 
was not productive of any itching, pruritus, ulceration, 
exfoliation, crusting, systemic or nervous manifestation, or 
any functional impairment.

The Board has carefully considered all of the above evidence.  
However, such evidence establishes that, in addition to not 
being blind for VA purposes, the veteran is neither bedridden 
nor a patient in a nursing home, nor does he require the use 
of special prosthetic or orthopedic appliances.  Examination 
reports dated in 1997 and 1998 reflect that the veteran is 
currently able to dress and feed himself, attend to the wants 
of nature, and keep himself ordinarily clean and presentable.  
Although the veteran contends otherwise, he is not 
objectively shown to require the care or assistance of 
another on a regular basis to protect himself from the 
hazards or dangers incident to his daily environment, and no 
objective evidence to the contrary has been presented.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim, and that special 
monthly compensation based on the need for regular aid and 
attendance must be denied.

The remaining question is whether the veteran is entitled to 
special monthly pension in the form of "housebound" benefits.  
The veteran may be entitled to this benefit if he has a 
single permanent disability that is 100 percent disabling and 
additional disabilities independently rated as 60 percent or 
more disabling under the provisions of 38 C.F.R. Part 4 
(1998), or if he is "permanently housebound" by reason of 
disability.  See 38 C.F.R. § 3.351(d).  The requirement that 
the veteran be "permanently housebound" is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises, and it is reasonably certain that the 
disabilities that result in his confinement will continue 
throughout his lifetime.  Id.

As previously indicated, the veteran does not have a 
disability rated as 100 percent disabling.  The Board has 
carefully reviewed the record and finds that the ratings 
assigned the veteran's various nonservice-connected 
disabilities are appropriate under the VA Schedule for Rating 
Disabilities, and that no single disorder warrants a 100 
percent disability rating.  Thus, there is no schedular basis 
for granting the veteran housebound benefits.  Moreover, 
despite the veteran's many disabilities, he appears capable 
of ambulating unassisted and is able to get out of his house 
every other day.  The Board therefore finds no basis to 
conclude that the veteran's disabilities confine him to his 
dwelling and the immediate premises.  Accordingly, there is 
no reasonable basis upon which to predicate a grant of 
housebound benefits on either a schedular or factual basis.  
In reaching this decision, the Board has considered the 
applicability of the reasonable doubt doctrine in this case.  
However, inasmuch as there is no approximate balance of 
positive and negative evidence with respect to any issue 
material to the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

